Citation Nr: 0926992	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-38 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a skin rash on the 
calves.

3. Entitlement to service connection for loss of eyesight.

4. Entitlement to service connection for a foot condition 
with swelling.

5. Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.  In August 
2007, the Board remanded for further development. 

The issues of service connection for hearing loss and 
tinnitus were also appealed.  In a February 2009 rating 
decision, the RO granted service connection for hearing loss 
and tinnitus.  As this represents the full grant of benefits 
sought, these issues are no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2007 remand, the Board noted that additional 
evidence had been received since the issuance of the October 
2005 Statement of the Case (SOC) and instructed the RO/AMC to 
consider this evidence and issue a supplemental statement of 
the case (SSOC) pursuant to 38 C.F.R. § 19.37 (2008).  The 
Board also instructed the RO/AMC to obtain any recent VA 
treatment records.  While additional VA treatment records 
were obtained, no SSOC was issued as to the claims which are 
currently on appeal.  Instead, in March 2009 an SSOC was 
issued as to claims for higher ratings for tinnitus and 
hearing loss; however, the Veteran has not appealed the 
ratings assigned for his tinnitus and hearing loss.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, on remand, an 
SSOC for the claims on appeal should be issued.   

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal (service 
connection for hypertension, skin rash on 
the calves, loss of eyesight, a foot 
condition with swelling, and peripheral 
neuropathy) considering all the evidence 
of record since the last adjudication in 
the October 2005 statement of the case.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




